Title: To James Madison from C. J. Brand, 10 April 1821
From: Brand, C. J.
To: Madison, James


                
                    Sir,
                    London April 10th. 1821.
                
                I have the honor to offer to You, a copy of a treatise on the Rights of Colonies, which I beg You will condescend to accept, as a mark of the highest respect and esteem, which I entertain for the Honorable Colleague, of the ever memorable Washington. Believe me Sir! that in offering the said copy, I am only actuated by a sense of admiration for a Country, which from a colony elevated itself to the rank of a free and independant Nation, and which was the native Country of a man, whose memory shall be always dear to me, who has the honor to be a colonist, (for I feel it a honor since Washington was such:) and who, when returned in his dear Country the Cape of Good Hope, shall never cease to look up to Washington, as a guide in his future life, and consecrate in his own heart, the Memory of that great civil Reformist.
                Allow me Sir, wishing You all happiness and prosperity, and independence to the American Nation, to Subscribe myself with the highest consideration and regard; Sir, Your most obedt: humble and devoted Servant.
                
                    C. J. Brand
                
             